Case 20-42492   Doc 233-24     Filed 04/13/21 Entered 04/13/21 16:45:57   Desc
                             Exhibit 25 Page 1 of 5
Case 20-42492   Doc 233-24     Filed 04/13/21 Entered 04/13/21 16:45:57   Desc
                             Exhibit 25 Page 2 of 5
Case 20-42492   Doc 233-24     Filed 04/13/21 Entered 04/13/21 16:45:57   Desc
                             Exhibit 25 Page 3 of 5
Case 20-42492   Doc 233-24     Filed 04/13/21 Entered 04/13/21 16:45:57   Desc
                             Exhibit 25 Page 4 of 5
Case 20-42492   Doc 233-24     Filed 04/13/21 Entered 04/13/21 16:45:57   Desc
                             Exhibit 25 Page 5 of 5
